         Case 1:20-cv-01416-SKO Document 3 Filed 10/09/20 Page 1 of 2


 1

 2

 3

 4                          UNITED STATES DISTRICT COURT
 5                                 EASTERN DISTRICT OF CALIFORNIA
 6
      SHELLY RENEE CARSON,                               Case No. 1:20-cv-01416-SKO
 7
                           Plaintiff,                    ORDER LIFTING STAY TO PERMIT
 8                                                       SERVICE UPON DEFENDANT
                 v.
 9

10    ANDREW M. SAUL,
11    Commissioner of Social Security,

12                   Defendant.
      _____________________________________/
13

14          On October 5, 2020, Plaintiff Shelly Renee Carson filed this action seeking judicial review

15 of a final decision of the Commissioner of Social Security (“Commissioner”) denying her

16 applications for disability benefits pursuant to the Social Security Act. (Doc. 1.)

17          On October 5, 2020, the Clerk of Court issued a notice that the proceedings were stayed in

18 this matter pursuant to General Order No. 615 (“G.O. No. 615”). (Doc. 2.) G.O. No. 615, issued

19 April 14, 2020, stays all Social Security actions filed after February 1, 2020, until the Commissioner

20 may begin normal operations at the Office of Appellate Hearings Operations and may resume

21 preparation of a certified copy of the administrative record. See E.D. Cal. G.O. No. 615.

22          Upon reconsideration of G.O. No. 615, the Court has determined that the General Order

23 contemplated issuance of a summons and service of the complaint upon the Commissioner, despite

24 staying the proceedings in all other regards.

25          Accordingly, it is hereby ORDERED that:

26          1.        The stay in this matter shall be LIFTED for the limited purpose of issuance of the

27                    summons by the Clerk of Court to permit service of the complaint on the

28                    Commissioner; and
        Case 1:20-cv-01416-SKO Document 3 Filed 10/09/20 Page 2 of 2


 1            2.      The Clerk of Court is DIRECTED to issue a summons and Consent/Decline forms
 2                    only. Pursuant to General Order No. 615, no other case documents will issue.
 3            3.      The parties are hereby notified that, after service of the complaint, this action is
 4                    STAYED pursuant to General Order No. 615, and there will be no scheduling order
 5                    or deadlines in effect during the stay. See E.D. Cal. G.O. 615. The stay will be
 6                    automatically lifted when the defendant files the certified copy of the administrative
 7                    record, with no further order of the Court.
 8

 9
     IT IS SO ORDERED.
10

11
     Dated:        October 9, 2020                                  /s/   Sheila K. Oberto             .
                                                         UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                        2
